Order entered January 21, 2020




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00832-CR

                         BRANDON DAMOND WOODS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81312-2018

                                            ORDER
       Before the Court is retained counsel Kristin Brown’s January 3, 2020 motion to abate this

appeal. In the motion, counsel states she has thoroughly reviewed the record but has been unable

to identify any viable issues. Counsel asks the Court to abate the appeal to determine whether

appellant wishes to pursue the appeal and if so, for counsel to be appointed.

       On determining that an appeal is frivolous, a retained attorney must inform this Court that

the appeal has no merit and seek leave to withdraw by filing a motion that complies with rule 6.5

of the rules of appellate procedure. See Rivera v. State, 130 S.W.3d 454, 458 (Tex. App. —

Corpus Christi‒Edinburgh 2004, no pet.); Nguyen v. State, 11 S.W.3d 376, 379 (Tex. App. —

Houston [14th Dist.] 2000, no pet.); Pena v. State, 932 S.W.2d 31, 32 (Tex. App. —El Paso

1995; see also Oldham v. State, 894 S.W.2d 561, 562 (Tex. App. —Waco 1995) (addressing
former rule 7); see also TEX. R. APP. P. 6.5 (motion for leave to withdraw must contain: list of

current deadlines and settings in case; party’s name and last known address and telephone

number; statement that copy of motion was delivered to party; and statement that party was

notified in writing of right to object to motion; motion must be delivered to party in person or

mailed—both by certified and by first-class mail—to party at party’s last known address).

       We DENY the motion to abate.



                                                   /s/     LANA MYERS
                                                           JUSTICE